Citation Nr: 1503150	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-46 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease on a schedular basis.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity on a schedular basis.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity on an extraschedular basis.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity on a schedular basis.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity on an extraschedular basis.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Columbia, South Carolina.  A September 2012 rating decision of the RO subsequently increased the evaluation for peripheral neuropathy of the right lower extremity to 20 percent.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2010.  A transcript is of record.

The issues of entitlement to increased evaluations for coronary artery disease and left and right lower extremity peripheral neuropathy on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's atherosclerotic heart disease with old myocardial infarction is not characterized by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  The Veteran's peripheral neuropathy of the left lower extremity is not characterized by moderately severe incomplete paralysis of the sciatic nerve.

3.  The Veteran's peripheral neuropathy of the right lower extremity is not characterized by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 60 percent rating for coronary artery disease on a schedular basis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (DC) 7005 (2014).

2.  The criteria for an initial disability rating in excess of 20 percent rating for peripheral neuropathy of the left lower extremity on a schedular basis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124, 4.124a, DC 8520 (2014).

3.  The criteria for an initial disability rating in excess of 20 percent rating for peripheral neuropathy of the right lower extremity on a schedular basis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had VA examinations in November 2011, and an examination report addendum was obtained in February 2012.  Findings from the examination reports and addendum are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Higher Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Coronary Artery Disease

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2014). 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction  with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104 (2014).  

Private April 2007 treatment records indicate that the Veteran had a diagnosis of coronary artery disease, mild, with normal left ventricular function and normal end diagnostic pressure.  The Veteran underwent a left heart catheterization, and the ejection fraction was estimated to be 60 percent.  There was no mitral regurgitation present.  The impression was coronary atherosclerosis and generally diffuse mild coronary disease.  An April 2007 CT scan of the thorax showed coronary artery calcification.

The Veteran had a VA examination for his heart in June 2008 at which he reported not having congestive heart failure, cardiac arrhythmia, orthopnea, or chest pain.  He did have dyspnea with exertion and swelling of the lower extremities.  His subjective estimation of the METs was less than 3.  An exercise tolerance test could not be performed due to weakness in the legs and shortness of breath associated with myasthenia gravis.  An echocardiogram showed an ejection fraction of 48 percent.  The examiner felt that the left ventricular ejection fraction most closely reflected cardiac function because non-cardiac factors limited an exercise tolerance test.  The shortness of breath was more likely related to myasthenia gravis.

The Veteran had a VA examination for his heart in November 2011 at which it was noted that he does not have congestive heart failure.  The estimated METs were between 3 and 5 with dyspnea.  An echocardiogram showed an ejection fraction greater than 55 percent.

The Veteran does not qualify for a 100 percent evaluation for coronary artery disease, the next highest available, because the record does not show that he had an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The lowest measured or estimated ejection fraction was 48 percent.  Furthermore, the record does not show that the Veteran has been diagnosed with congestive heart failure.  Finally, the record does not show that testing was performed to measure the METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  The June 2008 VA examiner estimated METs less than 3 but also felt that left ventricular ejection fraction most closely reflected cardiac function because of the non-cardiac factors, including myasthenia gravis.  Therefore, the estimated METs from that examination is not probative.  The METs estimate of the November 2011 VA examiner was consistent with a 60 percent evaluation.  See id.

Finally, in light of Fenderson, the Board has considered whether the appellant is entitled to "staged" ratings for his service-connected coronary artery disease, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

B.  Peripheral Neuropathy, Lower Extremities

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

The Veteran had a VA examination for diabetes in February 2008 at which the pulses to the lower extremities were intact.  There was full distal motor power to the lower extremities.  Vibration was decreased to the right foot and absent in the left foot.  Reflexes to the lower extremities were normal and light touch was intact to the lower extremities.

The Veteran wrote in a March 2009 statement that his feet were numb and tingling and at times had little feeling.

At a September 2009 VA examination the Veteran reported experiencing paresthesia consisting of numbness, tingling and pinprick sensations in both feet for the past five years.  There was full motor strength in the lower extremities and decreased sensation.  Deep tendon reflexes were normal.  The examiner diagnosed the Veteran with peripheral vascular disease.

At October 2010 treatment with Dr. Robinson, a private internist, the Veteran said that he could not feel his feet due to peripheral neuropathy.  Dr. Robinson noted that the feet had essentially no vibratory sense, and there was an obvious decrease in fine touch and pinprick sensation.  This had existed since 2008 and was getting obviously worse.  In December 2010, Dr. Robinson wrote that the Veteran had diabetic peripheral neuropathy for over two years that was getting progressively worse.  The internist felt that it was at a moderate level, and there was not paralysis.  July 2011 treatment records indicate that the Veteran had a significant loss of sensation in his feet.

The Veteran had a VA examination in November 2011 for peripheral neuropathy of the lower extremities.  There was not pain associated with it but there was moderate paresthesia and/or dysesthesia and moderate numbness.  On examination there was less than normal strength in the knees and ankles.  Deep tendon reflexes were normal.  There was normal sensation in the knees and thighs, and decreased sensation in the ankle/lower legs and the feet/toes.

The Board finds that the left and right lower extremity peripheral neuropathy is most consistent with moderate incomplete paralysis.  This finding is based on the consistent complaints and findings of numbness, tingling and pinprick sensations.  Dr. Robinson wrote in December 2010 that the peripheral neuropathy was of a moderate level and noted that there was not paralysis.  At the November 2011 VA examination deep tendon reflexes were normal and there was not pain associated with the peripheral neuropathy.  Furthermore, the examiner indicated in a February 2012 examination report addendum that the Veteran had incomplete paralysis of the sciatic nerve of moderate severity in both lower extremities.  The femoral nerve (anterior crural) was normal.  Overall, the record does not show that the Veteran's incomplete paralysis of the sciatic nerve has been commensurate with moderately severe or severe incomplete paralysis or complete paralysis.  Therefore, schedular evaluations of 40 percent, the next highest available after 20 percent, are not warranted. See 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Finally, in light of the holding in Fenderson, the Board has considered whether the appellant is entitled to "staged" ratings for his service-connected peripheral neuropathy of the left and right lower extremities, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 



ORDER

An initial schedular evaluation in excess of 60 percent for coronary artery disease on a schedular basis is denied.

An initial schedular evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity on a schedular basis is denied.

An initial schedular evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity on a schedular basis is denied.

REMAND

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2011, the Board remanded the Veteran's claim for a TDIU in order for an opinion to be obtained regarding whether the Veteran's service-connected disabilities, either alone or in aggregate, rendered him unable to secure or follow a substantially gainful occupation.  In rendering an opinion, the examiner was to consider the Veteran's employment skill set and educational background.

A November 2011 VA examiner opined that due to peripheral neuropathy and coronary artery disease, the Veteran would not likely be able to tolerate working in a physical type of job.  The examiner felt that these conditions would not prevent sedentary employment such as a desk job, and indicated that the service-connected diabetes mellitus would not significantly interfere with employment.  The Veteran had reported to the VA examiner that he worked at Bell South as an electronic technician until his 2001 retirement.  His job consisted of climbing, crawling and working with his hands.  The Board finds that the November 2011 opinion is insufficient because the examiner did not consider the Veteran's employment skill set and educational background.  See 38 C.F.R. § 4.16; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.).

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for coronary artery disease and left and right lower extremity peripheral neuropathy will also be remanded.

VA treatment records to September 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2012 to the present.

2.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his coronary artery disease and bilateral lower extremity peripheral neuropathy symptomatology, and the impact of these conditions as well as the service-connected diabetes mellitus and tinnitus on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his coronary artery disease and bilateral lower extremity peripheral neuropathy.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

5.  Afford the Veteran a VA examination, if possible by a vocational specialist, who must opine as to the limitations imposed by the Veteran's service-connected disabilities on his ability to work.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


